OPINION
DOUGLAS, Judge.
These are appeals from convictions for the offenses of murder with malice and assault with intent to murder. Trial was before the court on pleas of guilty. Punishment was assessed in both cases at ten years.
Appellant alleges two grounds of error: (1) the evidence is insufficient to support the convictions; (2) the indeterminate sentence law is unconstitutional.
The record contains appellant’s agreement to stipulate testimony by waiving the appearance, confrontation and cross-examination of witnesses and consenting to the introduction of testimony by affidavit, written statements of witnesses and other documentary evidence.
The court properly admonished appellant as to the consequences of his plea and he still persisted in such plea which was accepted by the court. The district attorney then introduced into evidence the written waiver and consent to stipulate and the stipulation of the testimony which was entered into by the appellant, his attorney and the prosecutor.
Appellant contends that the court should have found him guilty of the offense of murder without malice since the evidence shows that he was under the immediate influence of a sudden passion arising from an adequate cause. The stipulated statements and reports admitted into evidence clearly presented all the requisite elements of the offense charged. The plea of guilty to murder with malice is supported by the evidence. Hammond v. State, Tex.Cr.App., 470 S.W.2d 683.
Appellant’s second ground of error that the indeterminate sentence law is unconstitutional is without merit. No discussion, authority or argument is presented to support this contention. This is not properly before us for review under Article 40.09, Section 9, Vernon’s Ann.C.C.P.
No reversible error is shown. The judgments are affirmed.